Gregory and Harwell, Justices
(dissenting in part):
We respectfully dissent as to the appropriate sanction. We agree with the recommendation of the Executive Committee *492of the Board of Commissioners on Grievances and Discipline and would impose a public reprimand as the appropriate sanction.
The Hearing Panel found that respondent had signed his wife’s name to the renunciation of dower1 in five documents, but did so as her husband, not her attorney, and with her knowledge and consent. It further found respondent received no monetary benefit separate from his wife in any of the transactions. The Panel concluded respondent’s actions were not fraudulent and constituted nothing more than a technical violation of the law. The Panel recommended the complaint be dismissed.
While we agree with the Executive Committee that respondent’s actions constitute serious violations which warrant disciplinary action, we note that Mrs. Allen accepted the benefits of respondent’s actions and, only years later after the collapse of her marriage did she complain. Contrary to the assertion in the majority opinion that the dower renunciations were null and void, it is our view that Mrs. Allen’s knowing acceptance of the benefits of the dower renunciation would have estopped her from challenging their validity. We would impose a public reprimand as the appropriate sanction.

 The right to dower in South Carolina was abolished by this Court in Boan v. Watson, 281 S. C. 516, 316 S. E. (2d) 401 (1984).